Citation Nr: 0829232	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability, 
to include as secondary to exposure to herbicide agents.  

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to herbicide 
agents.  

3.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD) with anxiety disorder and 
alcohol abuse, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for a skin disability, to include as secondary to 
exposure to herbicide agents; denied the veteran's claim for 
service connection for peripheral neuropathy, to include as 
secondary to exposure to herbicide agents; and granted 
service connection and awarded a 50 percent disability rating 
for PTSD with anxiety disorder and alcohol abuse.  

When this matter was initially before the Board in April 
2007, it was remanded the claims for additional development.

An April 2008 rating decision increased the rating for PTSD 
with anxiety disorder and alcohol abuse, from 50 to 70 
percent disabling, effective June 27, 2001.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

In an April 2008 statement, the veteran appears to have 
applied for service connection for diabetes mellitus, type 
II, to include as secondary to exposure to herbicide agents.  
The Board refers this matter to the RO for appropriate 
action.     



FINDINGS OF FACT

1.  The claim for service connection for a skin disability, 
to include as secondary to exposure to herbicide agents, was 
previously denied in an April 1986 RO decision.  The veteran 
did not appeal that decision.

2.  Evidence received since the last final decision for 
service connection for a skin disability, to include as 
secondary to exposure to herbicide agents, in April 1986 
includes evidence which is cumulative or redundant, and which 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran served in the Republic of Vietnam from 
September 1966 to September 1967.

4.  The veteran's peripheral neuropathy first manifested many 
years after service and is not related to his service or any 
aspect thereof, including exposure to herbicide agents.  

5.  The veteran's PTSD with anxiety disorder and alcohol 
abuse is productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; impaired impulse control; difficulty 
in adapting to stressful circumstances; and inability to 
establish and maintain effective relationships.   


CONCLUSIONS OF LAW

1.  The April 1986 RO decision that denied service connection 
for a skin disability, to include as secondary to exposure to 
herbicide agents, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
the claim for service connection for a skin disability, to 
include as secondary to exposure to herbicide agents.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2000). 

3.  The veteran's peripheral neuropathy was not incurred in 
or aggravated by his active service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).  

4.  The criteria for an initial rating in excess of 70 
percent for PTSD with anxiety disorder and alcohol abuse have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In an April 1986 rating decision, the RO denied the veteran's 
claim for service connection for a skin disability, to 
include as secondary to exposure to herbicide agents.  The RO 
declined to reopen the veteran's claim in December 2002.  
While the RO found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for a skin disability, the Board must still 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  

In a decision dated in April 1986, the RO denied the 
veteran's claim for service connection for a skin disability, 
to include as secondary to exposure to herbicide agents.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the April 1986 rating decision 
became final because the appellant did not file a timely 
appeal.  

The claim for entitlement to service connection for a skin 
disability, to include as secondary to exposure to herbicide 
agents, may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in June 
2001.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means evidence that bears directly 
and substantially upon the specific matter under 
consideration, and which by itself, or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156(a) (2000).  The Board notes that the 
definition of new and material evidence has been changed, but 
the latest definition only applies to applications to reopen 
a finally decided claim received by VA on or after August 29, 
2001; thus, the change does not apply to this case because 
the claim to reopen was received before that date.  66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) 
(2007).  In determining whether evidence is new and material, 
the credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service VA medical records, VA examinations, and the 
veteran's and his wife's statements.  The RO found that there 
was no evidence that a skin disability was incurred in 
service, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for a skin disability, to include as secondary to 
exposure to herbicide agents, in June 2001.  The Board finds 
that the evidence received since the last final decision does 
not bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

Newly received evidence includes post-service VA and private 
treatment records dated from January 1992 to August 2003.  
These records show that the veteran received treatment for a 
mole on the left cheek and neck, shown as a benign lesion.  
The records do not show that the veteran has a skin 
disability that was incurred during his period of active 
service or was related to herbicide exposure during service.  

Although the additionally submitted VA and private medical 
records are new, in the sense that they were not previously 
submitted to agency decisionmakers, they are not material.  
This evidence is cumulative or redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim cannot be opened on the basis of that 
evidence.  38 C.F.R. § 3.156(a).  
  
Although the veteran has submitted new evidence that was not 
before the RO in April 1986, that new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for a skin disability, to 
include as secondary to exposure to herbicide agents, since 
the April 1986 rating decision because no competent evidence 
has been submitted showing that the veteran's skin disability 
was incurred during his period of active service or was 
related to herbicide exposure during service.  Thus, the 
claim for service connection for a skin disability, to 
include as secondary to exposure to herbicide agents, is not 
reopened and the benefits sought on appeal remain denied.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including peripheral neuropathy, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for disorders including acute and 
subacute peripheral neuropathy will be rebuttably presumed if 
they are manifest to a compensable degree within a year after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  This 
presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).     

The veteran's period of active duty from January 1966 to 
January 1968 included service in Vietnam from September 1966 
to September 1967.  Thus, the veteran in this case will be 
afforded the presumption of exposure to Agent Orange during 
his service in Vietnam.  However, the veteran's first 
recorded complaints of symptoms of peripheral neuropathy did 
not manifest until July 2000, as shown in VA medical reports.  
Therefore service connection of peripheral neuropathy due to 
exposure to Agent Orange is not warranted because the 
condition was not shown for approximately 33 years after his 
last presumed exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e).  

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).      

The veteran's service medical records are negative for any 
complaints of numbness or treatment relating to peripheral 
neuropathy.  At his December 1967 separation examination, the 
veteran made no complaints of numbness and he was found to 
have no neurological abnormalities.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
peripheral neuropathy.  38 C.F.R. § 3.303(b).  

The first post-service evidence of symptoms related to a 
diagnosis of peripheral neuropathy is a July 2000 VA medical 
report where the veteran complained of numbness in his legs.  

VA medical records dated from July 2000 to August 2003 show 
that the veteran received intermittent treatment for 
claudication symptoms in the legs, tingling and numbness in 
the hands, feet, and legs, and infrainguinal disease of the 
lower extremities.  An October 2002 VA medical report showed 
that the veteran's hand numbness appeared to be chronic and 
neuromuscular in origin.      

On VA examination in February 2008, the veteran complained 
that his biggest neurological problem was with his legs and 
denied having any problems with his hands.  The examiner 
noted that the veteran had consumed three to four beers in 
the car on the way to the examination and stated that the 
alcohol intake had to be considered as affecting his 
responses.  Examination revealed decreased overall strength 
and dexterity in the hands.  The veteran was able to write 
his name but had decreased sensation with monofilament and 
vibration and was unable to differentiate between sharp and 
dull.  There was decreased strength more in the right hand 
than in the left hand.  The veteran had to look at his hand 
and focus in order to place his fingers in opposition.  An 
ankle brachial index showed significant lower extremity 
circulation.  The examiner reviewed the entire claims file 
and diagnosed the veteran with peripheral neuropathy of the 
hands and the bilateral lower extremities.  She opined that 
it was less than 50 percent likely that the veteran's 
neuromuscular problems were causally or etiologically related 
to his period of active service.  The rationale was that 
there was clear documentation in the file of alcohol and 
tobacco use that had led to heart disease and peripheral 
neuropathy.      

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the February 2008 VA medical opinion is 
probative based on the examiner's thorough and detailed 
examination of the veteran as well as the adequate rationale 
for her opinion.  In addition, there are no contrary 
competent medical opinions of record.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's peripheral 
neuropathy.  Thus, service connection for peripheral 
neuropathy is not warranted.  

The first post-service evidence of the veteran's peripheral 
neuropathy is in July 2000, approximately 32 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, because the veteran's peripheral neuropathy did not 
become manifest to a compensable degree within one year 
following active service or within one year following his 
service in Vietnam, presumptive service connection for 
peripheral neuropathy is not warranted.  

The veteran contends that his current peripheral neuropathy 
is related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
veteran's peripheral neuropathy began many years after 
service and was not caused by any incident of service.  The 
Board concludes that the peripheral neuropathy was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Higher Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 9411, a 70 percent rating is assigned 
when the psychiatric condition produces occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned when there 
is total occupational or social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).   

On VA examination in November 2002, the veteran complained 
that his wife did not understand him and that he only 
attempted to discuss his military experiences with her while 
he was drinking.  He admitted to some physical altercations 
with his wife but stated that neither of them had ever hurt 
the other one seriously.  He reported not feeling emotionally 
close to his wife, daughter, or granddaughter, and he 
complained of not being able to get close to anyone since his 
military service.  He stated that he drank alcohol an average 
of four to five times a week and up to twelve beers a time.  
He reported smoking one pack of cigarettes a day and drinking 
six to nine cups of coffee a day when he was not drinking 
beer.  Examination revealed the veteran to be attentive, 
cooperative, and pleasant with no attempt to exaggerate his 
symptoms.  His typical mood was reported to be changeable 
because he stated that he was happy one minute and then 
crying the next minute.  His affect was euthymic during the 
interview.  His speech was goal-directed, and his thoughts 
were logical and coherent.  There was no apparent evidence of 
any psychotic symptoms.  He was oriented to person, place, 
date, and time, and he had good social judgment.  The veteran 
provided several examples of experiencing psychological 
trauma and having specific emotional reactions to it although 
the examiner noted that most of the incidents that the 
veteran reported were quite different from the usual 
presentation of combat veterans subsequently diagnosed with 
PTSD.  The veteran experienced nightmares two to three times 
per week if he was not drinking.  He complained of daily 
intrusive thoughts and stated that it was easier to cope with 
the thoughts when he was drinking.  He reported getting 
flashbacks when he smelled diesel fuel.  He avoided large 
crowds and found it impossible to get emotionally close to 
anyone since returning from Vietnam, but he did continue to 
watch war-related movies.  He also complained of sleep 
disturbances, problems with concentration, and a startle 
response to loud noises.  The examiner reviewed the entire 
claims file and diagnosed the veteran with anxiety disorder, 
not otherwise specified, with PTSD symptoms and alcohol use 
disorder.  He assigned a Global Assessment of Functioning 
(GAF) score of 55 to 60.

At a February 2008 VA examination, the veteran reported that 
he would drink alcohol every day for weeks on end and would 
then take a couple of weeks off from drinking.  He stated 
that he was currently separated from his wife and did not 
have a good relationship with his daughter.  He reported that 
he would quit jobs or get fired due to his irritability, 
impulsiveness, and perceptions of injustice.  He stated that 
he spent most of his time watching television and experienced 
nightmares related to his Vietnam service.  Examination 
revealed casual, disheveled clothing.  The veteran was 
intoxicated and reported having consumed four or five beers 
that day.  He was initially irritable and upset about having 
to discuss his Vietnam experiences but later calmed down and 
was cooperative throughout the rest of the interview.  His 
affect was full and appropriate while his mood was hopeless 
and dysphoric.  He was oriented in three spheres, had intact 
attention, and unremarkable speech and thought process.  
There was passive suicidal ideation with no intent.  The 
veteran had no delusions, hallucinations, inappropriate 
behavior, obsessive/ritualistic behavior, panic attacks, or 
homicidal ideation.  He understood the outcome of behavior 
and partially understood that he had a problem.  He had poor 
impulse control, violent episodes that usually accompanied 
alcohol abuse, and mild memory impairment.  The veteran was 
found to have persistent re-experiencing of traumatic events, 
persistent avoidance of stimuli associated with traumatic 
events and numbing of general responsiveness, and persistent 
symptoms of increased arousal.  He stated that his 
psychological symptoms had interfered with his ability to 
hold a job and that he self-medicated with alcohol.  He 
reported that his wife attributed their separation to his 
alcohol abuse and PTSD.  The examiner reviewed the claims 
file and diagnosed the veteran with chronic PTSD, alcohol 
abuse, and tobacco dependence.  He assigned a GAF score of 
50.  He found that there was not total occupational and 
social impairment due to PTSD signs and symptoms.    

Post-service private and VA medical records dated from 
January 1992 to August 2003 show that the veteran received 
intermittent treatment for anxiety disorder, not otherwise 
specified, depression, PTSD, and alcohol abuse.  The veteran 
suffered from hypervigilance, increased startle reflex, 
nightmares, and flashbacks.  He had occasional suicidal 
thoughts without plan or intent.  He was moderately depressed 
with a constricted affect, but he did not appear anxious.  He 
was cooperative, well-groomed, and oriented in three spheres.  
He had good eye contact, intact memory, and was able to 
calculate and abstract well.  His speech was goal-directed 
and non-psychotic.  He had good judgment and insight.  
Throughout various treatment sessions, he was assigned GAF 
scores of 30.  

The November 2002 and February 2008 VA examinations assigned 
GAF scores of 50 and 55 to 60, and various treatment visits 
assigned GAF scores of 30.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).  

Under DSM-IV, GAF scores of 55 to 60 indicate moderate 
symptoms (flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  A score of 50 indicates serious 
symptoms (suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (no friends, unable to 
keep a job).  A score of 30 indicates that behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(stays in bed all day, no job, home, or friends).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.).  

The Board finds that past VA examinations and VA treatment 
sessions have tended to show that the veteran's PTSD symptoms 
have been severe in nature.  There was no evidence to show 
that the veteran had grossly impaired thought processes or 
communication, spatial disorientation, or hallucinations and 
delusions.  The veteran's symptoms do not appear to have 
increased to such an extent that he is totally disabled by 
his PTSD.  Accordingly, the Board finds that his symptoms 
related to PTSD have not worsened to the extent that an 
increased rating is warranted.

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 70 percent 
disability rating than any higher rating.  The evidence does 
not support a finding of total occupational or social 
impairment.  His treating physicians and the VA examiners 
have reported that he does not have symptoms such as 
persistent delusions or hallucinations, and there is no 
evidence of grossly impaired thought processes or 
communication.  Rather, the veteran's speech and thought 
processes are consistently noted to be normal.  Assessments 
of his condition have not shown that he has grossly 
inappropriate behavior or is a persistent danger of hurting 
himself or others.  The findings do not support the 
conclusion that the veteran has memory loss for names of 
close relatives or his own name, spatial disorientation, or 
intermittent inability to perform daily living activities.  
While his symptoms have been noted to interfere in his 
ability to relate to others, these factors alone are not 
sufficient to warrant an increased rating of 100 percent for 
his PTSD.  As such, the Board finds that an evaluation in 
excess of 70 percent is not warranted.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's post-traumatic stress disorder with anxiety 
disorder and alcohol abuse does not warrant an initial rating 
in excess of 70 percent under DC 9411 for all periods of time 
since service connection was established.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002 and April 
2007; rating decisions in December 2002 and April 2008; and a 
statement of the case in June 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for service connection for peripheral 
neuropathy and an increased initial rating for PTSD with 
anxiety disorder and alcohol abuse.  VA has not obtained a 
medical examination in relation to the application to reopen 
the claim for service connection for a skin disability 
because there is no competent evidence that the appellant's 
diagnosed disorders are the result of any event, injury, or 
disease in service.  See 38 C.F.R. § 3.159(c)(4) (2007).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.
  

ORDER

The application to reopen the claim for service connection 
for a skin disability, to include as secondary to exposure to 
herbicide agents, is denied.  

Service connection for peripheral neuropathy, to include as 
secondary to exposure to herbicide agents, is denied.  

An initial rating in excess of 70 percent for PTSD with 
anxiety disorder and alcohol abuse is denied.  



__________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


